Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of manufacturing a MEMS assembly including mounting MEMS actuator to a metal plate, wherein mounting the MEMS actuator to the metal plate includes: applying epoxy to the metal plate; positioning the MEMS actuator on the epoxy applied to the metal plate; and curing the epoxy applied to the metal plate; mounting an image sensor assembly to the micro electrical mechanical system MEMS actuator, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of manufacturing a MEMS assembly including mounting a MEMS actuator to a metal plate; mounting an image sensor assembly to the MEMS actuator; electrically coupling the image sensor assembly to the MEMS actuator, thus forming a MEMS subassembly; mounting the MEMS subassembly to a printed circuit board, wherein mounting the MEMS subassembly to the printed circuit board includes: applying epoxy to the printed circuit board; positioning the MEMS subassembly on the epoxy applied to the printed circuit board; and curing the epoxy applied to the printed circuit board, as in the context of claim 12.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of manufacturing a MEMS assembly including mounting a MEMS actuator to a metal plate; mounting an image sensor assembly to the MEMS actuator; electrically coupling the image sensor assembly to the MEMS actuator, thus forming a MEMS subassembly; mounting the micro electrical mechanical system MEMS subassembly to a printed circuit board; electrically coupling the MEMS subassembly to the printed circuit board; and mounting a holder assembly to the MEMS subassembly, wherein mounting the holder assembly to the MEMS subassembly includes: applying epoxy to the printed circuit board; positioning the holder assembly on the epoxy applied to the printed circuit board; and curing the epoxy applied to the printed circuit board, as in the context of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816